Case 1:18-cv-01227-STA-jay Document 15 Filed 07/08/19 Page1of3 PagelD 140

AT THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF TENNESSEE

Tracy Arnold, Bill Arnold
Plaintiffs,

Vv.

Cause # 1:18-cv-01227-STAiay
City of Crump, Larry Wilbanks CEIVv ED B Y

 

 

(in his Official and Individual Capacity), cme

Tim Kelly (in his Official and Individual ——

Capacity), Glen Spencer (in his Official and JUL 08 2019

Individual Capacity), Randall Warren Thomas M. Goutg
Defendants. wee District Coun

. . OF TN, Jackson

uo ON OD ON Bf

11
12
13
14

15
16

17

 

1.1.

1.2.

1.3.

1.4.

1.5.

2.1.

PLAINTIFFS' MEMORANDUM IN SUPPORT TO EXTEND TIME

Plaintiffs, Bill Arnold and Tracy Arnold, respectfully asks this honorable Court to ex-
tend the deadline to enter an objection to the RR document # 14, pursuant to Federal

Rule of Civil Procedure 6(b).

1. INTRODUCTION
Plaintiffs are Bill Arnold and Tracy Arnold; Defendants are City of Crump, Larry

Wilbanks, Tim Kelly, Glen Spencer and Randall Warren.
Plaintiffs sued Defendant's for an unlawful taking of property, compelling involun-
tary servitude, violating their right to free association and multiple due process vio-

lations.

Magistrate entered a report and recommendation to Defendants’ Motion to Dismiss
on June 20, 2019 (re: No 14).
Plaintiffs must file a response in opposition to Defendants' Motion to Dismiss by
July 5, 2019.
Plaintiffs file this motion to extend time as soon as they had ability.
2. ARGUMENT
2.1. EMERGENCY SURGERY.

The court may grant a request to extend time for good cause. Fed R. Civ. P. 6(b)(1)

1 of 2
Oo nN MD UH FF W SN

10
11
12
13
14
15

16
17

18
19

Case 1:18-cv-01227-STA-jay Document 15 Filed 07/08/19 Page2of3 PagelD 141

(A); see Jenkings v. Commonwealy Land Title Ins, Co., 95 F.3d 791,795 (9th Cir.
1996).

2.2. Plaintiffs request an extension of time to file an objection to the Report and Recom-
mendation because of emergency medical have interrupted the Plantiffs’ timeline for
completing our objections before the deadline.

2.2.1. On July 3, 2019, Tracy Arnold at 37 weeks pregnant was admitted through the
Hardin Medical Center emergency room. Dr. Gilbert Thayer determined an emer-
gency cesarean section was required.

2.2.2. Leah Arnold was born at 7:19pm.

2.2.3. On July 4 2019 about 2am, Leah Arnold was determined by the attending pedi-
atric doctor that she need to be transferred to Jackson Hospital's NICU team.

2.3. Plaintiffs asks the court to extend the deadline until July 26, 2019 to allow Plaintiffs
to have time to attend to Leah and Tracy Arnold’s medical requirements.

2.4. Plaintiff’s request to extend time is for good cause and is not intended to delay these

proceedings.

3. CONCLUSION

For the medical reasons of Tracy’s emergency surgery and Leah Arnold being in
Neonatal Intensive Care Unit, Plaintiffs ask the court to extend the time to file objections

to the Report and Recommendation (No. 14) until July 26, 2019 or later.

 

Tracy Arnold

1400 Harris Road, Adamsville, Tennessee, 38310
telephone: (423)529-4335

email: tracy@arnoldnet.org

bo Fe fr /n

Bill Arnold

1400 Harris Road, Adamsville, Tennessee, 38310
telephone: (423)529-4323

email: bill@arnoldnet.org

 

2 of 2
Case 1:18-cv-01227-STA-jay Document 15 Filed 07/08/19 Page3of3 PagelD 142

VERIFICATION OF SERVICE

I, Tracy Arnold and Bill Arnold, verify now and will affirm in open court, that all herein

be true. I have this day, _ 2/ T/1
the following material:

, delivered a true and correct copy, via USPS, of

¢ Plaintiffs’ Memorandum in support to extend Time

United States District Court
Western District of Tennessee
Federal Building

111 South Highland Ave #262

Jackson, TN 38301
CH PSOOHEOOOH SEIS

Jele 2360 cee! [FS LOW
RAINEY, KIZER, REVIERE & BELL, PLC
Counsel for: City of Crump, TN,
Larry Wilbanks, Tim Kelly, Glen Spencer
209 East Main Street

Jackson TN 38301

 

sole 52h 06 200 | eS ISas

 

Randall Warren

Warren's Towing

2305 U.S. Highway 64
Adamsville, TN 38310
C#-70ES=8640"800 T3641

Jol &¥ 0360 ocodl 1&0S 1927

 

Tracy Arnold
1400 Harris Rd Adamsville, TN 38310
telephone:(423)529-4335

email: tracy@arnoldnet.org

Baas O_o kes

Bill Arnold
1400 Harris Rd Adamsville, TN 38310
telephone: (423)529-4323

email: bill@arnoldnet.org
